Title: To John Adams from Thomas Jefferson, 24 January 1814
From: Jefferson, Thomas
To: Adams, John


Dear Sir  Monticello Jan. 24: 14.I have great need of the indulgence so kindly extended to me in your favor of Dec. 25. of permitting me to answer your friendly letters at my leisure. my frequent and long absences from home are a first cause of tardiness in my correspondence, and a 2d the accumulation of business during my absence, some of which imperiously commands first attentions. I am now in arrear to you for your letters of Nov. 12. 14. 16. Dec. 13. 19. 25.I have made some enquiry about Taylor’s book, and I learn from a neighbor of his that it has been understood for some time that he was writing a political work. we had not heard here of it’s publication, nor has it been announced in any of our papers. but this must be the book of 630. pages which you have recieved;
          and certainly neither the style nor the stuff
          of the author of
          Arator can ever
          be mistaken. in the latter work, as you observe, there are some good things, but so involved in quaint, in far-fetched, affected, mystical conciepts, and flimsy theories, that who can take the trouble of getting at them?You ask me if I have ever seen the work of J. W. Goethens Schoristen? Never.
          nor did the question ever occur to me before Where got we the ten commandments? the book indeed
          gives them to us verbatim. but where did it get them? for itself
          tells us
          they were written by the finger of god on tables of stone, which were destroyed by Moses: it specifies those on the 2d. set of tables in different form and substance, but still without saying how the others were recovered. but the whole history of these books is so defective and doubtful that it seems vain
          to attempt minute enquiry into it: and such tricks have been plaid with their text, and with the texts of other books relating to them, that we have a right, from that cause, to entertain much
          doubt
          what parts of them are genuine. in the New testament there is internal evidence that parts of it have proceeded from an extraordinary man; and that other parts are of the fabric of very inferior
          minds. it is as easy to separate those parts, as to pick out diamonds from dunghills. the matter of the first was such as would be preserved in the memory of the hearers, and handed on by
          tradition
          for a long time; the latter such stuff as might be gathered up, for imbedding it, any where, and at any time.—I have nothing of
          Vives, or Budaeus, and little of Erasmus. if the familiar histories of the saints, the want of which they regret, would have given us the histories of those tricks
          which these writers acknolege to have been practised, and of the
          lies they agree have been invented for the sake of religion, I join them in their regrets. these would be the only parts of their histories worth reading. it is not only the sacred volumes they
          have
          thus interpolated, gutted, and falsified, but the works of others relating to them, and even the laws of the land.
          we have a curious instance of one of these pious frauds in the Laws of Alfred. he composed, you know, from the laws of the Heptarchy, a Digest for the government of the United kingdom, and in his preface to that work he tells us expressly the sources from which he drew it, to wit, the laws of
          Ina, of
          Offa & Aethelbert, (not naming the Pentateuch.) but his pious Interpolator, very awkwardly, premises to his work four chapters of Exodus (from the 20th. to the 23d.) as a part of the laws of the land; so that Alfred’s preface is made to stand in the body of the work. our judges too have lent a
          ready hand to further these frauds, and have been
          willing to lay the yoke of their own opinions on the necks of others;
          to extend the coercions of municipal law to the dogmas of their religion, by declaring that these make a part of the law of the land.
          in the Year Book 34. H. 6. fo. 38. in Quare impedit, where the question was how far the Common law takes notice of the Ecclesiastical law,
          Prisot, Chief Justice, in the course of his argument says “a tiels leis que ils de Seint eglise ont en ancien scripture, covient a nous a donner credence; car ces Common ley sur quels touts manners leis sont fondes: et auxy, Sir, nous sumus obliges de conustre lour ley de saint eglise Etc.”
          Finch begins the business of falsification by mistranslating and mistating the words of Prisot thus “to such laws of the church as have warrant in holy scripture our law giveth credence,” citing the above case & the words of Prisot in the margin. Finch’s law. B. 1. c. 3. here then we find ancien scripture, antient writing, translated “holy scripture.” this,
          Wingate in 1658. erects into a Maxim of law, in the very words of Finch, but citing Prisot, and not Finch. and Sheppard tit. Religion, in 1675 laying it down in the same words of Finch, quotes the Year Book, Finch and Wingate, then comes Sr. Matthew Hale, in the case of the King v. Taylor 1. Ventr. 293.
          3. Keb. 607. and declares that “Christianity is parcel of the laws of England.” citing nobody, and resting it, with his
          judgment against the witches,  on his own authority, which indeed was sound and good in all cases into which no superstition or bigotry could enter.
          thus strengthened, the court in 1728 in the King v. Woolston, would not
          suffer it to be questioned whether to write against Christianity was punishable at Common law, saying it had been so settled by Hale in Taylor’s case. 2. Stra. 834. Wood therefore, 409. without
          scruple, lays down as a principle that all blasphemy and profaneness are offences at the Common law, and cites
          Strange.
          Blackstone, in 1763. repeats in the words of Sr. Matthew Hale that “Christianity is part of the laws of England,” citing
          Ventris and
          Strange ubi supra.
          and Ld. Mansfield in the case of the Chamberlain of London v. Evans, in 1767. qualifying somewhat the position, says that “the essential principles of revealed religion are part of the Common law.”
          thus we find this string of authorities all hanging by one another on a single hook, a mistranslation by Finch of the words of Prisot, or on nothing. for all quote Prisot, or one another, or nobody.
          thus Finch misquotes Prisot; Wingate also, but using Finch’s words; Sheppard quotes Prisot, Finch and Wingate; Hale cites nobody; the court in Woolston’s case cite Hale; Wood cites Woolston’s case;
          Blackstone that & Hale; and Ld. Mansfield volunteers his own ipse dixit. and who now can question but that the whole Bible and Testament are a part of the Common law? and that Connecticut, in her blue laws, laying it down as a principle that the laws of god should be the laws of their land, except where their own contradicted them, did any thing more than express, with a
          salvo, what the English judges had less cautiously declared without any restriction?
          and what I dare say our cunning Chief Justice would swear to, and find as many sophisms to twist it out of the general terms of our
          Declarations of rights,
          and even the stricter text of the Virginia ”act for the freedom of religion” as he did to twist Burr’s neck out of the halter of treason. may we not say then with him who was
          all candor and benevolence “Woe unto you, ye lawyers, for ye lade men with burdens grievous to bear.”I think with you that Priestley, in his comparison of the doctrines of Philosophy and of revelation, did not do justice to the undertaking, but he felt himself pressed by the hand of death.
          Enfield has given us a more distinct account of the ethics of the antient philosophers; but the great work, of which Enfield’s is an abridgment,
          Brucker’s history of Philosophy, is the treasure which I would wish to possess, as a book of reference or of special research only, for who could read 6. vols 4to of 1000 pages each, closely printed, of modern Latin? your account of D’Argens’ Ocellus makes me wish for him also. Ocellus furnishes a fruitful text for a sensible and learned commentator. the Abbé Batteux’, which I have, is a meagre thing.You surprise me with the account you give of the strength of family distinction still existing in your state. with us it is so totally extinguished that not a spark of it is to be found but lurking in the hearts of some of our old tories. but all bigotries hang to one another; and this in the Eastern states, hangs, as I suspect, to that of the priesthood. here youth, beauty, mind and manners are more valued than a pedigree.I do not remember the conversation between us which you mention in yours of Nov. 15. on your proposition to vest in Congress the exclusive power of establishing banks. my opposition to it must have been grounded, not on taking  the power from the states, but on leaving any vestige of it in existence, even in the hands of Congress; because it would only have been a change of the organ of abuse. I have ever been the enemy of banks; not of those discounting for cash; but of those foisting their own paper into circulation, and thus banishing our cash. my zeal against those
          institutions was so warm and open at the establishment of the bank of the US. that I was derided as a Maniac by the tribe of bank-mongers, who were seeking to filch from the public their swindling, and barren gains. but the errors of that day cannot be recalled. the
          evils they have engendered are now upon us, and the question is how we are to get out of them? shall we build an altar to the old paper money of the revolution, which ruined individuals but saved the republic, and burn on that all the bank charters present and future, and
          their notes with them? for these are to ruin both republic and individuals. this cannot be done. the Mania is too strong. it has siesed by it’s delusions & corruptions all the members of our governments, general, special, and individual. our
          circulating paper of the last year was estimated at 200. millions of dollars. the new banks now petitioned for, to the several legislatures, are for about 60. millions additional capital, &
          of
          course 180. millions of additional circulation, nearly doubling that of the last year; and raising the whole mass to near 400. millions, or 40. for 1. of the wholsome amount of circulation for a
          population of 8. millions circumstanced as we are: and you remember how rapidly our money went down after our 40. for 1. establishment in the revolution. I doubt if the present trash can hold as
          long. I think the 380. millions must blow all up in the course of the present year; or certainly it will be consummated by the reduplication to take place of course at the legislative meetings of
          the
          next winter. should not prudent men, who possess stock in any monied institution, either draw & hoard the cash, now while they can, or exchange it for canal stock, or such other as being
          bottomed
          on immoveable property, will remain unhurt by the crush? I have
          been endeavoring to persuade a friend in our legislature to try and save this state from the general ruin by timely interference. I propose to him 1. to prohibit instantly all foreign paper. 2. to give our own banks
          6. months to
          call in all their 5. Dollar bills (the lowest we allow.) another 6. months to call in their 10.D. notes, and 6. months more to call in all below 50. Dollars. this would produce so gradual a
          diminution of medium as not to shock contracts already made; would leave finally bills of such size as would be called for only in transactions between merchant and merchant, and ensure a
          metallic
          circulation for those of the mass of citizens. but it will not be done. you might as well, with the sailors, whistle to the wind, as suggest precautions against having too
          much money. we must
          scud
          then before the gale, and try to hold fast, ourselves, by some plank of the wreck. god send us all a safe deliverance, and to yourself every other species and degree of happiness.Th: JeffersonP.S. I return your letter of Nov. 15. as it requests: and supposing that the late publication of the life of our good & really great Rittenhouse may not have reached you I send a copy for your acceptance. even it’s episodes and digressions may add to the amusement it will furnish you. but if the history of the world were written on the same scale, the whole world would not hold it. Rittenhouse, as an astronomer, would stand on a line with any of his time, and as a mechanician he certainly has not been equalled. in this view he was truly great. but, placed along side of Newton, every human character must appear diminutive, & none would have shrunk more feelingly from the painful parallel than the modest and amiable Rittenhouse, whose genius and merit are not the less for this exaggerated comparison of his over zealous biographer.
         